When the opinion herein was handed down I entered my dissent, intending at the time to write some additional views for dissenting that were not given in Ex parte Lingenfelter,64 Tex. Crim. 30, but under the pressure of delayed cases and the heavy docket I did not write during the last term of court, nor in vacation. While there are reasons that were not *Page 13 
presented by my dissenting opinion in the Lingenfelter case why moving picture shows are not brought within the Sunday law, yet at this late date I do not care to write further. I am clearly of opinion that the majority of the court are in error in this case, as they were in the Lingenfelter case, supra.